Order entered June 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01613-CV

    MIKOB PROPERTIES, INC., ALLAN KLEIN, AND MITCHELL KOBERNICK,
                               Appellant

                                               V.

     DAVID JOACHIM, INTERNATIONAL REALTY CONCEPTS, INC., AND H.S.
           JOACHIM FAMILY LIMITED PARTNERSHIP LTD., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01602

                                           ORDER
       Appellant’s Motion for Extension of Time to File Motion for Rehearing is GRANTED.

Any motion for rehearing shall be filed by July 3, 2015.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE